       Case 5:17-cr-00001-DCB-LGI Document 223 Filed 01/15/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA

VS.                                                CRIMINAL NO.: 5:17-cr-00001-DCB-LGI

DONYALE JERREL HOLLOWAY


            ORDER GRANTING MOTION TO DISMISS DEFENDANT’S
         MOTION FOR COMPASSIONATE RELEASE WITHOUT PREJUDICE


       This matter having come before the Court for consideration, pursuant to Defendant’s

Motion to Dismiss Motion for Compassionate Release without Prejudice [Doc. 221], and the

Court being advised that the Government has no objection to the motion, finds the motion to be

well-taken and in the interest of justice.

       IT IS THEREFORE, ORDERED AND ADJUDGED that Defendant’s Motion to Dismiss

[Doc. 221] is granted, and Defendant’s pro se Motion for Compassionate Release [Doc. 213] is

dismissed without prejudice.

                                        15th day of _____________,
       SO ORDERED AND ADJUDGED this the ____        January        2021.



                                                   s/David Bramlette
                                                   ___________________________
                                                   Hon. David C. Bramlette, III
                                                   United States District Judge

AGREED:

/s/ R. Thomas Rich
____________________________
R. Thomas Rich
Attorney for Donyale Jerrel Holloway

/s/ Erin O. Chalk
____________________________
Erin O. Chalk
Assistant United States Attorney

                                               1
